United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1974352 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110 (Address of principal executive offices) (Zip Code) (806) 376-1741 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [√ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[ ] Yes[√] No As of September 7, 2011 there were 67,243,122 shares of the issuer's common stock and 1,700 shares of the issuer’s preferred stock outstanding. 1 EXPLANATORY NOTE The purpose of this Form 10-Q/A to Amarillo Biosciences, Inc.’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2011, filed with the Securities and Exchange Commission on September 8, 2011 (the “Form 10-Q”), is solely to include the XBRL. On September 16, 2011 a Form 10-Q/A was filed including the XBRL data files, this Form 10-Q/A is being filed solely to correct those XBRL data file names and make them accessible. No other changes have been made to the Form 10-Q previously filed. This Amendment speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date and does not modify or update in any way disclosures made in the original Form 10-Q. In addition, pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, as a result of this Amended Report, the certifications pursuant to Section 302 and Section 906 of the Sarbanes-Oxley Act of 2002, filed and furnished, respectively as exhibits to the Original Report have been re-executed and re-filed as of the date of this Amended Report and are included as exhibits hereto. SIGNATURES Pursuant to the requirements of Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AMARILLO BIOSCIENCES, INC. Date: September 20, 2011 By:/s/ Joseph M. Cummins Joseph M. Cummins President and Chief Executive Officer Date: September 20, 2011 By:/s/ Bernard Cohen Bernard Cohen Vice President and Chief Financial Officer
